EXECUTION COPY


LENDER ASSUMPTION AGREEMENT


This LENDER ASSUMPTION AGREEMENT (this “Assumption”), dated as of
February 27, 2020, among, Aon plc, a public limited company organized under the
laws of England and Wales (“Parent”), the financial institutions party hereto as
lenders and identified in item 2(a) below (each a “New Lender”), and Citibank,
N.A. (“Administrative Agent”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by each New Lender.
RECITALS:
WHEREAS, reference is made to the Five-Year Credit Agreement dated as of October
19, 2017 (as amended, supplemented or modified from time to time, the “Credit
Agreement”) among Parent, Aon Corporation, a Delaware corporation (“Aon
Corporation” and, together with Parent, the “Borrowers”), the Lenders party
thereto, the Administrative Agent and the other parties party thereto; and


WHEREAS, pursuant to Section 2.19(a) of the Credit Agreement, Parent delivered
to the Administrative Agent on February 10, 2020, notice of its request that the
Aggregate Commitments be increased by $350,000,000 (the “Commitment Increase”)
to increase the Aggregate Commitments to $750,000,000.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
1.
Commitment; Assumption. Each New Lender (it being understood that any existing
Lender shall constitute a “New Lender” hereunder to the extent of any increase
in its existing Commitment) hereby assumes, subject to and in accordance with
the terms set forth in this Assumption and the Credit Agreement, as of the
Effective Date as set forth below, a Commitment in the amount identified below
(as to each New Lender, its “Assumed Interest” and, collectively, the “Assumed
Interests”).

(a)
New Lenders:

Citibank, N.A.
The Bank of New York Mellon
PNC Bank, National Association
Bank of Montreal
JPMorgan Chase Bank, N.A.
Barclays Bank PLC
ING Bank N.V., Dublin Branch
U.S. Bank National Association
(b)
Borrowers: Aon plc and Aon Corporation

(c)
Administrative Agent: Citibank, N.A., as the Administrative Agent under the
Credit Agreement

(d)
Credit Agreement: The Five-Year Credit Agreement dated as of October 19, 2017
among Parent, Aon Corporation, the Lenders parties thereto, the Administrative
Agent and the other agents parties thereto

(e)
Effective Date: February 27, 2020

(f)
Assumed Interest: The amount set forth opposite such New Lender’s name in
Schedule 1 attached hereto.



2.
Lender Certifications. Each New Lender (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 12.2 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of its Assumed Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by its Assumed
Interest and either it, or the Person exercising discretion in making its
decision to acquire its Assumed Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assumption and to purchase its
Assumed Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assumption and to commit to its Assumed Interest,
and (vii) if it is a Lender that is not incorporated under the laws of the
United States of America or a state thereof, attached to this Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such New Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



3.
Parent Certifications. By its execution of this Assumption, Parent hereby
certifies that as of the Effective Date:

(a)
There exists no Default or Unmatured Default and none would result from the
Commitment Increase.

(b)
The representations and warranties contained in Article V of the Credit
Agreement are true and correct (in all respects to the extent qualified by
“material” or “material adverse effect” and in all material respects to the
extent not so qualified) as of the Effective Date immediately after giving
effect to such Commitment Increase (or, to the extent that any such
representation and warranty specifically refers to an earlier date, as of such
earlier date).

4.
Assumption Fee. By its execution of this Assumption, Parent hereby agrees to pay
to the Administrative Agent (for the account of the New Lenders party hereto) as
fee compensation for each New Lender an amount equal to 0.07% of the aggregate
principal amount of the Assumed Interests, which shall be divided among such New
Lenders based on their pro rata share of the aggregate Assumed Interests on the
Effective Date. The Assumption Fee will be fully earned, due and payable on, and
subject to the occurrence of, the Effective Date.



5.
Recordation of the New Loans. Upon execution and delivery hereof and fulfillment
of the other conditions set forth in Section 2.19(c) of the Credit Agreement,
Administrative Agent will record the Assumed Interests as Commitments in the
Register and promptly provide a copy of the Register to Parent.



6.
Enforceability. This Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. The Credit
Agreement and the other Loan Documents are hereby ratified and affirmed in all
respects, and this Assumption shall constitute a Loan Document for all purposes
thereof.



7.
Counterparts. This Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assumption.



8.
Governing Law. This Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.





[Signature pages follow]

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
signatory to execute and deliver this Amendment as of the date first listed
above.


AON PLC, as Parent




By:______________________________
Name:
Title:



CITIBANK, N.A., as Administrative Agent


By:______________________________
Name:
Title:



CITIBANK, N.A., as a New Lender




By:______________________________
Name:
Title:

THE BANK OF NEW YORK MELLON, as a New Lender




By:______________________________
Name:
Title:

PNC BANK, NATIONAL ASSOCIATION, as a New Lender




By:______________________________
Name:
Title:

BANK OF MONTREAL, as a New Lender




By:______________________________
Name:
Title:

JPMORGAN CHASE BANK, N.A., as a New Lender




By:______________________________
Name:
Title:

BARCLAYS BANK PLC, as a New Lender




By:______________________________
Name:
Title:

ING BANK N.V., DUBLIN BRANCH, as a New Lender




By:______________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION, as a New Lender




By:______________________________
Name:
Title:

Schedule 1
New Lender Commitment Schedule


New Lender
Assumed Interest
Citibank, N.A.


$40,000,000


The Bank of New York Mellon


$32,000,000


PNC Bank, National Association


$60,000,000


Bank of Montreal


$50,000,000


JPMorgan Chase Bank, N.A.


$50,000,000


Barclays Bank PLC


$40,000,000


ING Bank N.V., Dublin Branch


$40,000,000


U.S. Bank National Association


$38,000,000


 
 
Total:


$350,000,000.00













1
US-DOCS\113738649.12